Citation Nr: 1125626	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-27 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of an overpayment in the amount of $189,754.90, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, sister, brother



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1978 to January 1979.  

This matter comes before the Boards of Veterans' Appeals (Board) from an April 2010 decision by the Committee on Waivers and Compromises (COWC) at the Philadelphia, Pennsylvania, Regional Office & Insurance Center (RO).

The Veteran, her sister, and her brother testified at a pre-termination hearing that was held at the Hartford, Connecticut RO in January 2010.


FINDINGS OF FACT

1.  On June [redacted], 1993 a warrant was issued for the Veteran's arrest for obstructing justice after she violated the terms of her probation for a narcotics offense.

2.  VA determined that from December 27, 2001 (the effective date of the statute barring the payment of VA compensation benefits to fugitive felons) to October [redacted], 2008 (the date that the warrant was cleared) the Veteran was a fugitive felon, and discontinued her compensation payments for that period of time, resulting in an overpayment of 189,754.90.

3.  The overpayment at issue was created because the Veteran accepted payments while she was a fugitive felon.

4.  The Veteran did not commit fraud, misrepresentation, or bad faith in the creation of the debt.

5.  The Veteran was at fault for the creation of the debt because she accepted payments to which she knew or reasonably should have known she was not entitled.

6.  Waiver of the assessed overpayment would result in unfair enrichment to the Veteran.

7.  Recovery of the assessed overpayment would not deprive the Veteran of basic necessities.

8.  Denial of the waiver would not defeat the purpose of the award of VA benefits.

9.  There is no indication that the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the benefits received.


CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in an amount calculated at $189,754.90 would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2011); 38 C.F.R. §§ 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking waiver of indebtedness resulting from overpayment of her service-connected compensation benefits.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations do not apply in waiver cases because the statutory right to request waiver of indebtedness which Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi,  18 Vet. App. 435 (2004), citing Barger v. Principi, 16 Vet. App. 132 (2002).  See also 38 U.S.C.A. § 5302 (West 2002).

Background

The Veteran was awarded service connection for schizophrenia in August 1980, and her compensation rate was increased to 100 percent in December 1981.  She has been in receipt of service connected compensation benefits paid at the 100 percent rate since that time.  

In August 2009 VA sent the Veteran a letter informing her that she had been identified as a fugitive felon because she was the subject of an outstanding warrant.  The letter informed the Veteran of the specific information about the warrant, which was for obstructing justice, and informed her that no action to reduce her benefits would be taken for 60 days to enable her to clear the warrant with the agency that issued it.  The Veteran was informed that she could request a personal hearing to present evidence or argument showing why VA should not take the proposed action.  The letter informed the Veteran that unless she demonstrated that the warrant was a result of a record-keeping problem or that VA had identified the wrong person her compensation benefits would be stopped effective December 27, 2001, which was the date that the fugitive felon law (38 U.S.C.A. § 5313B) took effect.  The Veteran obtained a court Order Granting Motion to Recall Capias and Terminate Probation dated October [redacted], 2008.  

In a letter dated in February 2010 the Veteran was informed that her compensation benefits were terminated effective December 27, 2001 until October [redacted], 2008.  This created an overpayment of $189,754.90.

In February 2010 the Veteran requested waiver of the debt.  She alleged that she had mitigating circumstances for violating her probation and that it would be a financial hardship to repay the debt.  She submitted a financial status report indicating monthly income of $4,870 which consisted primarily of Social Security disability benefits and VA compensation benefits.  She indicated that she had the following monthly expenses:  $1,500 for rent, $900 for food, $250 for utilities and heat, $350.00 for cigarettes, $50 for laundry, $400 for housekeeping services, $100 for car maintenance; $200 for gas, $200 for taxes, $100 for a debt to a credit union, $550 for an auto loan, and $150 for insurance, totaling $4,750, leaving a surplus of $126.  However, she subsequently submitted another financial statement that, while including many of the same expenses, indicated that she had a $626 surplus per month.  

Entitlement to Waiver

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2011); 38 C.F.R. § 1.962 (2010).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including compensation.  38 C.F.R. § 1.956(a).

The Veteran was in receipt of VA compensation benefits at the 100 percent rate since December 1981.  In June 1993 a warrant was issued for the Veteran's arrest after she violated the terms of her probation for a narcotics offense in Florida by leaving the jurisdiction without the permission of her probation officer.  The fugitive felon law, codified at 38 U.S.C.A. § 5313B, became effective on December 27, 2001.  This law bars Veterans and their dependants from receiving VA benefits while the Veterans or their beneficiaries are "fugitive felons."  38 U.S.C.A. § 5313B(a). The Veteran collected $189,754.90 during the period between the time the fugitive felon law took effect and the time that she cleared the warrant.  

The Veteran argues that she should not be considered a fugitive felon during the time in question because she had good cause for violating the terms of her probation and because she was unaware of the warrant against her.  

The plain language of 38 U.S.C.A. § 5313B(b)(1)(B) provides that a person is a fugitive felon by reason of "violating a condition of probation or parole imposed for the commission of a felony under Federal or State law."  Id.  The plain language is unambiguous: the violation of a condition of probation makes one a fugitive felon.  Mountford v. Shinseki,  No. 09-1759,  ___Vet. App. __ (June 21, 2011).  Furthermore, there is no scienter requirement to be adjudged a fugitive felon pursuant to this provision, and a Veteran that violates her probation for a felony offense is a "fugitive felon" regardless of whether she is aware of the existence of a warrant.  Id.  Moreover, the Veteran admits that she was aware of the conditions of her probation, which required her to remain in the State of Florida during her period of supervision.  She voluntarily chose to leave the jurisdiction to move to Connecticut, ostensibly to be closer to her family during a time when she was experiencing personal difficulties.  While the Board is sympathetic to the Veteran's desire to be closer to her family during a stressful time in her life, the plain language of 38 U.S.C.A. § 5313(b)(1)(B) provides that a person is a "fugitive felon" by reason of a violation of the terms of probation for a felony, irrespective of the Veteran's motivation for violating her probation. 

Accordingly, the Board concludes that the overpayment in question is a valid debt because the Veteran received benefits to which she was not entitled while she was a fugitive felon.

VA law provides that recovery of overpayments of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2010).  The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1) Fault of the debtor - where actions of the debtor contribute to the creation of the debt

(2)  Balancing of faults - weighing the fault of the debtor against VA fault

(3)  Undue hardship -whether collection of the debt would deprive the debtor or her family of basic necessities

(4) Defeat the purpose- whether withholding of benefits of recovery would nullify the objective for which benefits were intended

(5)  Unjust enrichment- failure to make restitution would result in unfair gain to the debtor

(6)  Changing position to one's detriment- reliance on VA benefits resulted in the relinquishment of a valuable right or incurrence of a legal obligation.

38 U.S.C.A. § 5302, 38 C.F.R. § 1.965(a) (2010).

The Committee on Waivers and Compromises determined that the overpayment created did not result from fraud, misrepresentation, or bad faith on the Veteran's part, any of which would constitute a legal bar to granting the requested waiver.  38 U.S.C.A. § 5302.  The Board concurs with that determination; however, before recovery of indebtedness can be waived it must also be shown that it would be against the principles of equity and good conscience to require the Veteran to repay the debt to the government.  38 C.F.R. §§ 1.963, 1.965.
  
In this case, the Veteran was at fault for the creation of the debt because she was a fugitive felon and accordingly ineligible by law to receive VA benefits.  The Board acknowledges that Veteran's contention that her psychiatric disorder and the terminal illnesses of her husband and daughter constituted mitigating circumstances that diminished her responsibility for her probation violation.  However, it is clear that the Veteran was aware of the terms of her probation and nonetheless left Florida and went to Connecticut although permission to do so was denied by her probation officer, to whom the Veteran presumably disclosed her personal circumstances.  By violating the terms of her probation, she became a fugitive felon and bears responsibility for collecting benefits to which she was no longer entitled.  While the Veteran may not have had actual knowledge that she was not entitled to the benefits, VA law provides that persons dealing with the government are charged with the knowledge of federal statutes and regulations regardless of whether they have actual knowledge thereof or the hardship resulting from innocent ignorance. Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop. Ins. Corp. v. Merrill, 33 U.S. 380, 384-385 (1947)).  In contrast, there is no evidence that VA bears any fault in the creation of the debt since it initiated the appropriate procedures to suspend benefits once it was notified of the Veteran's status as a fugitive felon. 

The Board does not find that financial hardship would result from the recovery of overpayment.  Although the initial Financial Status Report submitted by the Veteran yielded only a $126 surplus per month, a subsequent Financial Status Report submitted by the Veteran indicated that she had a $626 surplus per month.  Furthermore, the Veteran has not submitted any copies of bills to verify any of her reported expenses, and her self-reported monthly expenses appear inflated and include luxury items such as $350 for cigarettes and $400 for housekeeping services.  Moreover, the Board recognizes that VA would not require the Veteran to pay off her indebtedness in a single lump sum; rather, scaled monthly payments could be arranged.  Through arrangement of a payment plan, the Board finds that the Veteran would not be deprived of the basic necessities of life, and undue financial hardship would not result from recovery of the overpayment.

The Board also finds that the recovery of the debt would not nullify the objective for which benefits were intended.  The benefits were intended to compensate the Veteran for occupational impairment due to service connected disabilities; however, the law regarding compensation benefits specifically requires VA to cease paying such benefits while the recipient is a fugitive felon.

Recovery of the debt in this case would not be against equity and good conscience.  The Board also acknowledges the Veteran's contention, supported by her psychiatric advanced practice registered nurse (APRN), that due to her psychiatric disorder the Veteran is unable to tolerate the stress of repaying the debt without this precipitating an increase in her psychiatric symptoms.  However, the letter from the Veteran's APRN presupposes that the Veteran would be unable to afford her monthly bills and would lose her living situation if she had to repay the debt.  As noted above, a payment plan could be arranged that enables the Veteran to maintain independent living and basic necessities while repaying her debt.   

The Veteran was at fault in the creation of the debt in that she was a fugitive felon and accordingly ineligible by law to receive benefits; the Veteran's ignorance that her probation violation would affect her future entitlement to VA benefits does not shift the fault to VA.  Accordingly, she would be unjustly enriched at the expense of the government if she was allowed to retain the benefit of the overpayment.  There is also no indication that reliance on the overpaid benefits resulted in the Veteran's relinquishment of a valuable right or the incurrence of a legal obligation.  

In sum, the elements of the equity and good conscience standard clearly favor recovery of the overpayment by VA.  There was no fault on the part of VA in the creation of the debt, but there was fault on the part of the Veteran in the creation of the debt because she accepted the payments with the imputed knowledge that as a fugitive felon, she was not entitled to the amount received.  There is no evidence of undue financial hardship in that the Veteran would not be deprived of the basic necessities of life.  Furthermore, there would be unjust enrichment if the debt was not recovered.  While having to repay the debt might be stressful to the Veteran, this alone is not a basis to waive recovery thereof and does not change the fact that she would be unjustly enriched if she was allowed to retain benefits to which she was not entitled.  The Board recognizes that the elements discussed are not all inclusive, however there are no other facts that are of any significance in applying the equity and good conscience standard.  Having considered all of the equities in this case, the Board concludes that waiver of recovery of the overpayment is not warranted. 

In reaching the conclusion above, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the instant appeal.  38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Waiver of recovery of the overpayment of pension benefits in the calculated amount of $189,754.90 is denied. 



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


